     Case 2:13-cr-00024-GMN-PAL Document 72 Filed 12/01/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
 2   United States Attorney
     District of Nevada
 3   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 4   Assistant United States Attorney
     501 Las Vegas Boulevard So., Suite 1100
 5   Las Vegas, Nevada 89101
 6   Phone: (702) 388-6336
     Fax: (702) 388-5087
 7   Kimberly.Frayn@usdoj.gov
     Representing the United States
 8

 9

10                              UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12
                                               -oOo-
13
     UNITED STATES OF AMERICA,
14                                                  2:13-cr-00024-GMN-PAL
15                 Plaintiff,

16         v.

17   GLENN CWIKLA,
18

19                 Defendant.

20
           IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.
21
     Trutanich, United States Attorney, District of Nevada, and Kimberly M. Frayn, Assistant
22

23   United States Attorney, representing the goverment, and Rene L. Valladares, Federal Public

24   Defender, District of Nevada, and Robert O’Brien, Assistant Federal Public Defender, counsel
25   for defendant GLENN CWIKLA, that the government’s time to respond to defendant’s
26
     Case 2:13-cr-00024-GMN-PAL Document 72 Filed 12/01/20 Page 2 of 3




 1   motion for early termination of supervision, ECF No. 70, shall be extended for 10 days, until
 2
     December 17, 2020.
 3
                   This stipulation is entered into for the following reasons:
 4
            1.     On or about November 23, 2020, the defendant filed a motion seeking to
 5

 6   terminate his supervised release term early. ECF No. 70. The government’s response is due on

 7   December 7, 2020. Undersigned government counsel will be on medical leave from December

 8   2, 2020, until at least December 8, 2020, and will be unavailable to draft an appropriate
 9
     responsive pleading by the current filing deadline. Accordingly the government is requesting a
10
     10 day extension, to and including December 17, 2020, in which to file its response.
11
             2.    Defense counsel agrees to the 10-day extension of time. Defendant Cwikla is not
12

13   in custody and has agreed to the government’s request.

14          3.     The brief extension of time requested herein will not result in undue delay, will

15   not overly prejudice the defendant, and will allow the government continuity of counsel.
16                 This is the first request to extend the government’s time to file a response.
17
                   DATED this 1st day of December, 2020.
18

19   Respectfully submitted,

20   RENE L. VALLADARES                                        NICHOLAS A. TRUTANICH
     Federal Public Defender                                   United States Attorney
21

22   //s// Robert O’Brien                                      //s//Kimberly M. Frayn
     ROBERT O’BRIEN,                                           KIMBERLY M. FRAYN
23   Assistant Federal Public Defender                         Assistant U.S. Attorney
     Attorney for Defendant CWIKLA
24

25

26
            Case 2:13-cr-00024-GMN-PAL Document 72 Filed 12/01/20 Page 3 of 3




 1

 2

 3

 4   UNITED STATES OF AMERICA,                )
                                              )
 5                Plaintiff,                  ) 2:13-cr-00024-GMN-PAL
                                              )
      vs.                                     )
 6                                            )       ORDER
                                              )
 7                                            )
     GLENN CWIKLA,                            )
 8                                            )
                  Defendant.                  )
     ______________________________           )
 9

10
                  Based on the pending Stipulation between the government and counsel for
11
     defense, and good cause appearing therefore;
12                IT IS HEREBY ORDERED that the government shall file its response to
13   defendant’s motion for early termination of supervision, ECF No. 70, on or before December

14   17, 2020.

15

16

17                                        IT IS SO ORDERED.
                                                      1
18                                        Dated this ____ day of December, 2020.

19

20
                                          ___________________________
21                                        Gloria M. Navarro, District Judge
                                          UNITED STATES DISTRICT COURT
22

23

24
